DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on November 22, 2022. Claims 1-17 and 19 are pending. The indefiniteness rejection is maintained for issues in claims 1 and 9. The indefiniteness rejection of claim 17 is withdrawn due to the amendment. The double patenting rejections are withdrawn due to the terminal disclaimer on November 22, 2022.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed November 22, 2022, with respect to the anticipation rejection by Doloresco (US 2005/0031454) and the indefiniteness rejection of claims 1-19 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-2 and 7 by Doloresco and 35 U.S.C. 112(b) rejection have been withdrawn. 
Additionally, the obviousness rejection of claims 9-13 and 15-16 over Liu (US Patent 6,457,938) in view of Nichols (US 2013/0287542) has been withdrawn since Nichols does not disclose a stagger angle at 100% being greater than a stagger angle at 0%, and an airfoil rotatable about an engine longitudinal axis. 
Applicant's arguments (see page 6) filed November 22, 2022 have been fully considered but they are not persuasive. Applicant argues that the recited intended operation in claim 1 that the airfoil is rotatable about an engine longitudinal axis of the gas turbine, and that the airfoil has a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to the engine longitudinal axis overcomes Nichols (US 2013/0287542). 
	In response to applicant’s argument that the recited intended operation in claim 1 that the airfoil is rotatable about an engine longitudinal axis of the gas turbine, and that the airfoil has a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to the engine longitudinal axis differentiates the claims from Nichols (US 2013/0287542), the Examiner respectfully disagrees. The particular arrangement, and orientation relative to a non-claimed structure (engine longitudinal axis of the gas turbine engine) does not structurally define over Nichols. Additionally, the structure implied by being capable of being rotated about an engine longitudinal axis of the gas turbine does not structurally define over Nichols. Nichols discloses a vane with a twist profile that capable of being rotated about an engine longitudinal axis and capable of being arranged with angle between an airfoil chord and a tangential plane normal to the engine longitudinal axis. Note that the claimed twist of the airfoil relative to the span of the airfoil is disclosed by Nichols.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the airfoil is rotatable about an engine longitudinal axis of the gas turbine” and “the airfoil has a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to the engine longitudinal axis”. Since claim 1 is directed to an airfoil, it is unclear whether an engine longitudinal axis, and a gas turbine engine is being positively recited. 
Note, it appears that the arrangement of the airfoil relative to “an engine longitudinal axis of the gas turbine engine” and the operation of rotating the airfoil about an engine longitudinal axis are intended uses and that the airfoil does not need to have (1) the specific orientation relative to the engine longitudinal axis of the gas turbine engine and (2) the specific operation of rotating about the engine longitudinal axis of the gas turbine. The airfoil merely needs to be capable of being positioned with an airfoil chord defining an angle relative to a tangential plane normal to an engine longitudinal axis, and capable of being rotated about an engine longitudinal axis.
Claims 2-8, are indefinite based on their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 does not reference a claim previously set forth (since claim 18 has been cancelled).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is being considered as depending from claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols (US 2013/0287542).
In regards to claim 1, Nichols discloses an airfoil (48) for a gas turbine engine comprising: 
a pressure side and a suction side extending in a radially outward direction (along P, Fig. 3) from a 0% span (44) position to a 100% span position (46); 
wherein the airfoil has a stagger angle (“angle” in par. 26) defined as an angle between an airfoil chord (C) and a tangential plane (radial plane of Fig. 2, par. 26); 
wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span (ex. at an intermediate position between Figs. 2-3, par. 26); and 
wherein the stagger angle at 100% span is greater than the stagger angle at 50% span and the stagger angle at 0% span (Fig. 3, 5).
Note the limitations “the airfoil is rotatable about an engine longitudinal axis of the gas turbine” and “the airfoil has a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to the engine longitudinal axis” appears to be intended use. The airfoil of Nichols appear capable of being rotated about an engine longitudinal axis of the gas turbine engine, and the airfoil of Nichols appear capable of being positioned in a gas turbine engine relative to an engine longitudinal axis, such as with the P axis being oriented in a radially direction.
In regards to claims 3, Nichols discloses the stagger angle is between 55° and 65° at 100% span (with the variable vane turned at an intermediate angles 47°-57° and the twist angle being +8° at 100% span, see par. 26).
In regards to claim 4, Nichols discloses the stagger angle is between 35° and 45° at 0% span (with the variable vane turned at an intermediate angles 44°-54° and the twist angle being -9° at 0% span, see par. 26).
In regards to claim 5, Nichols discloses the stagger angle is between 55° and 65° at 100% span (with the variable vane turned at an intermediate angles 47°-54° and the twist angle being +8° at 100% span, see par. 26).
Note that Nichols discloses an arrangement with the stagger angle is between 55° and 65° at 100% span and the stagger angle is between 35° and 45° at 0% span based on how the variable vane pivots from a radial orientation Fig. 2 to horizontal orientation in Fig. 3 (see par. 26). The particular stagger angles are taught as the vane actuates through particular positions (ex. turning angles of 47°-54 °) with the stagger angle being within the claimed range.
In regards to claim 6, Nichols discloses the stagger angle (which is determined by the twist angle and an angle turned) has a positive slope from 20% span to 100% span (Fig. 5).
In regards to claim 7, Nichols discloses the curve includes a non-increasing positive slope in a range of 80% span to 100% span (Fig. 5).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wunderer (US 2013/0202444).
In regards to claim 1, Wunderer discloses an airfoil (2, Fig. 3-4 with Δα+) comprising: 
a pressure side and a suction side extending in a radially outward direction (par. 29, Figs. 3-4) from a 0% span position to a 100% span position (at 6); 
whrein the airfoil is rotatable about an engine longitudinal axis (in direction U, par. 18)
wherein the airfoil has a stagger angle (beta in Figs. 3-4) defined as an angle between an airfoil chord and a tangential plane normal to the engine longitudinal axis (Figs. 3-4); 
wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span (ex. stagger angle at 45° as shown in Fig. 3-4); and 
wherein the stagger angle at 100% span is greater than the stagger angle at 50% span and the stagger angle at 0% span (with variation Δα+ at tip, see pars. 33-34).
Note that the airfoil (with twist Δα+) of Wunderer appears capable of being used in a gas turbine (see par. 8; see par. 16 “turbomachine may be a compressor”). Additionally, note that the airfoil of Figs. 3-4 appears capable being rotatable about an engine axis, such as a gas turbine, in direction U (see par. 18). Additionally, note that the airfoil of Nichols appears capable of being positioned in a gas turbine engine relative to the engine longitudinal axis as shown in Fig. 4, though the specific orientation relative to the engine longitudinal axis does not appear to be positively claimed since the engine longitudinal axis does not appear to be a structure of the airfoil.
In regards to claim 2, Wunderer discloses the airfoil is capable of being a low pressure compressor blade (par. 18 see “rotor cascade”, par. 28 see “compressor”).
In regards to claim 3, Wunderer discloses the airfoil (with twist Δα+) is capable of being arranged (relative to an axis) with the stagger angle being between 55° and 65° at 100% span.
Note that this particular angle is not shown, however the structure of the airfoil is capable of being arranged at this specific orientation.
In regards to claim 4, Wunderer discloses the airfoil (with twist Δα+) is capable of being arranged (relative to an axis) with the stagger angle being between 35° and 45° at 0% span (ex. see Fig. 4 which is shown at 45°).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunderer (US 2013/0202444) in view of Gomez (US 2015/0016986).
Wunderer discloses all of the claimed subject matter as set forth in the rejection of claim 1, except the curve includes a negative slope in a range of 80% span to 100% span.
Gomez discloses a negative slope (par. 29, β “increases monotonically” which is defined relative to an axis of rotation 3 so the stagger angle decreases relative to a circumferential direction, see par. 9) in a range of 80% span to 100% span (in h4, which can be 3-25% of the span, par. 38).  
Wunderer discloses a spanwise variation for a compressor airfoil, however does not disclose a negative slope of the stagger angle in a range of 80% to 100%. Gomez, which is analogous art, discloses a negative slope which increases aerodynamic flow and improves the compressor stability of the airfoil (Gomez par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the airfoil of Wunderer by providing a negative slope in a range of 80% span to 100% span, as taught by Gomez, to increase aerodynamic flow and improve the compressor stability (Gomez par. 6).

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US Patent 8,246,292) in view of Wunderer (US 2013/0202444) and in view of Doloresco (US 2005/0031454).
In regards to claim 8, Morin discloses a gas turbine engine (20) comprising:
a fan section (22) including a fan (22);
a compressor section (24) including a low pressure compressor (44) and a high pressure compressor (52);
a turbine section (28) including a low pressure turbine (46) and a high pressure turbine (54), the low pressure turbine coupled to the fan (Figure);
wherein the compressor section includes an airfoil (in low pressure compressor 44) rotatable about an engine longitudinal axis, the airfoil including a pressure side and a suction side extending in a radial outward direction from a 0% span position to a 100% span position (Figure).
Morin does not disclose: 
the airfoil having a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to the engine longitudinal axis; 
wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span; and 
wherein the stagger angle at 100% span is greater than the stagger angle at 50% span and the stagger angle at 0% span.
Wunderer discloses an airfoil (2, Fig. 3-4 with Δα+),
wherein the airfoil having a stagger angle (beta in Figs. 3-4) defined as an angle between an airfoil chord and a tangential plane normal to a longitudinal axis (Figs. 3-4); 
wherein the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span (ex. stagger angle at 45° as shown in Fig. 3-4); and 
wherein the stagger angle at 100% span is greater than the stagger angle at 50% span and the stagger angle at 0% span (with variation Δα+ at tip, see pars. 33-34).
Morin discloses a gas turbine engine with a compressor section with an airfoil, however does not disclose the particular stagger angle to span relationship. Wunderer, which is also directed to a turbomachine with compressor airfoils, discloses airfoils which vary stagger angle across part of the height of the airfoil which enlarges operating range and improves efficiency (par. 16). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the gas turbine of Morin by providing the airfoil having a stagger angle defined as an angle between an airfoil chord and a tangential plane normal to an axis, the airfoil has a relationship between stagger angle and span position that defines a curve with the stagger angle greater than 35° from 0% span to at least 50% span, and the stagger angle at 100% span is greater than the stagger angle at 50% span and the stagger angle at 0% span, as taught by Wunderer, to enlarge the operating range and improve efficiency of the compressor (par. 16).
The modified airfoil of Morin appears to comprise the stagger angle greater than 35° from 0% span to at least 50% span (see Wunderer Figs. 3-4). Furthermore, Doloresco discloses a stagger angle greater than 35° from 0% to at least 50% span (see Figs. 3-4, with stagger angle being 90-A, or approximately 45 degrees) which utilizes a known stagger angle suitable for compressor blades which are designed to maximize performance of the compressor with regards to efficiency, flow capability and stall margin. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the gas turbine of Morin by providing the stagger angle greater than 35° from 0% span to at least 50% span, as taught by Doloresco, for the purpose of providing a stagger angle suitable to maximize performance of the compressor with regards to efficiency, flow capability and stall margin.
 In regards to claim 11, the modified gas turbine of Morin appears to comprise the stagger angle is between 35° and 45° at 0% span (Wunderer Fig. 4 at 45° see below, also see Doloresco Fig. 4 with minimum stagger angle (90-A) at 43 degrees).

    PNG
    media_image1.png
    226
    358
    media_image1.png
    Greyscale

Annotated Figure 3 of Wunderer
	Furthermore, since applicant has not disclosed that having the stagger angle at this specific range of dimensions solves any stated problem or is for any particular purpose above the fact that the compressor blade is suitable for design factors of the compressor section and it appears that the gas turbine of Morin would perform equally well with the airfoil having the specific stagger angle as claimed by applicant, it would have been an obvious matter of design choice to further modify the gas turbine of Morin by utilizing the specific stagger angle as claimed for the purpose of maximizing performance of the compressor with regards to efficiency, flow capability and stall margin.

Claim(s) 10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US Patent 8,246,292) in view of Wunderer (US 2013/0202444) and in view of Doloresco (US 2005/0031454) as applied to claims 9 and 11 above, and further in view of Micheli (US 2011/0150660).
In regards to claims 10 and 12, the modified airfoil of Morin appears to comprise the stagger angle increasing at the tip region (with twist Δα+), however do not disclose the specific swagger angle being between 55° and 65° at 100% span. 
Micheli discloses a stagger angle for a compressor blade increasing to 60° at 100% (Fig. 5).
Morin, as modified by Wunderer, comprises a gas turbine with a compressor blade having a stagger angle increasing at the tip, however does not disclose the particular angle at 100% span. Micheli, which is analogous art, discloses a stagger value at the tip which appears suitable for compressor blades which are designed to maximize performance of the compressor with regards to efficiency, flow capability and stall margin. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the gas turbine of Morin by providing the stagger angle between 55° and 65° at 100%, as taught by Micheli, for the purpose of providing a stagger angle suitable to maximize performance of the compressor with regards to efficiency, flow capability and stall margin.
	In regards to claim 13, the modified airfoil of Morin comprises the curve includes a non-increasing positive slope in a range of 80% span to 100% span (Micheli Fig. 5).
	In regards to claim 15, the modified airfoil of Morin, as applied to a low pressure compressor stage, comprises the high pressure compressor excludes the airfoil (also see Michelli par. 1 “first stage compressor blades”).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US Patent 8,246,292) in view of Wunderer (US 2013/0202444) in view of Doloresco (US 2005/0031454), and in view of Micheli (US 2011/0150660) as applied to claim 12 above, and further in view of Gomez (US 2015/0016986).
The modified gas turbine engine of Morin contains all of the claimed subject matter as set forth in the rejection of claim 1, except the curve includes a negative slope in a range of 80% span to 100% span.
Gomez discloses a negative slope (par. 29, β “increases monotonically” which is defined relative to an axis of rotation 3 so the stagger angle decreases relative to a circumferential direction, see par. 9) in a range of 80% span to 100% span (in h4, which can be 3-25% of the span, par. 38).  
Morin, as modified above, comprises a spanwise variation for a compressor airfoil, however does not disclose a negative slope of the stagger angle in a range of 80% to 100%. Gomez, which is analogous art, discloses a negative slope which increases aerodynamic flow and improves the compressor stability of the airfoil (Gomez par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the gas turbine of Morin by providing a negative slope in a range of 80% span to 100% span, as taught by Gomez, to increase aerodynamic flow and improve the compressor stability (Gomez par. 6).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US Patent 8,246,292) in view of Wunderer (US 2013/0202444) in view of Doloresco (US 2005/0031454), and in view of Micheli (US 2011/0150660) as applied to claim 15 above, and further in view of Wadia (US 2007/0243068).
In regards to claim 16, the modified engine of Morin contains all of the claimed subject matter as set forth in the rejection of claim 15, except the fan section has an array of twenty-six or fewer fan blades.
Wadia discloses twenty-six or fewer fan blades (pars. 79-82, Fig. 1).
	Morin discloses a gas turbine engine with a fan section, however is silent about the number of fan blades. Wadia, which is also directed to a gas turbine engine with a fan section, discloses that twenty blades increase efficiency while maintaining adequate stability and stall margin, as well as reducing noise, as well as reducing weight and cost due to fewer fan blades (par. 82). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the gas turbine of Morin by providing twenty-six or fewer fan blades, as taught by Wadia, to increase efficiency while maintaining adequate stability and stall margin, as well as reducing noise, as well as reducing weight and cost due to fewer fan blades (Wadia par. 82).
In regards to claim 17, the modified engine of Morin comprises the fan section has a low pressure ratio of less than 1.55 at cruise at 0.8 Mach and 35,000 feet (Morin Col. 4, lines 21-39).

Claim(s) 19, which has been considered to depend on claim 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US Patent 8,246,292) in view of Wunderer (US 2013/0202444) in view of Doloresco (US 2005/0031454), in view of Micheli (US 2011/0150660), and in view of Wadia (US 2007/0243068) as applied to claim 17 above, and further in view of Schilling (US 2008/0120839).
	The modified gas turbine engine of Morin lacks the low pressure compressor is counter -rotating
relative to the fan blades.
Schilling discloses a low pressure compressor (LPC) is counter-rotating relative to fan blades
(par. 3).
Morin discloses a gas turbine engine with a geared architecture, however do not disclose a
counter rotating arrangement with the LPC. Schilling, which is also directed to a gas turbine with a LPC
and fan arrangement, discloses a counter rotating fan assembly that increases the overall efficiency (par.
3). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of
the claimed invention to further modify the gas turbine engine of Morin by providing the low pressure
compressor is counter-rotating relative to the fan blades, as taught by Schiling, to increase the overall
efficiency of the engine (par. 3).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
12/7/2022



/Christopher Verdier/Primary Examiner, Art Unit 3745